Citation Nr: 0721478	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-22 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
prior to April 12, 2004, and a rating in excess of 20 percent 
therefrom, for low back strain with central disc protrusion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from February 1998 to February 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA examination was conducted in November 2001.  The 
evidence of record indicates that another VA examination was 
scheduled for February 2005 but the veteran did not report 
for the examination.  The record does not indicate that the 
veteran was sent a letter informing him of the date of the 
scheduled VA examination, however, and the veteran has 
submitted a statement reporting that he did not receive his 
appointment date in time to attend.  See December 2005 
statement.  In light of the evidence of a worsening of the 
veteran's low back condition and the evidence that the 
veteran was not notified of the February 2005 examination, a 
VA examination is necessary to determine the current severity 
of the veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

1. Request all treatment records dating 
from October 2004, forward.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his low back disability.  Any 
tests deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The examination 
report should include complete range of 
motion testing, and the examiner should 
state the extent to which there is 
additional functional limitation due to 
factors such as pain, weakness, 
fatigability or incoordination.  
Additionally, it should be noted whether 
there are any neurologic symptoms 
attributable to the service-connected low 
back disability.  If so, all appropriate 
neurologic findings should be indicated.  
It should further be noted whether the 
veteran has had any incapacitating 
episodes and if, so, how frequently such 
episodes occur.   The claims folder must 
be reviewed in conjunction with the 
evaluation, and the examination report 
should indicate that such review has 
occurred.

The veteran should be provided adequate 
notice of the examination's scheduled 
date, and a copy of the notice provided 
to the veteran of the scheduled 
examination should be placed in the 
record.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


